Title: Joseph C. Cabell to Thomas Jefferson, 15 February 1819
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


          
            
              Dear Sir,
              Richmond. 15 Feb: 1819.
            
            On saturday the Visitors of the University were appointed. They are Thomas Jefferson, James Madison, Chapman Johnson, James Breckenridge, Robert B. Taylor, John H. Cocke and Joseph C. Cabell. I communicated to the Governor a message from Genl Cocke, purporting that a report was in circulation that the Visitors of the Central College were about to be appointed Visitors of the University; that he did not wish to be appointed as he was well persuaded there were many characters in the state who would be better qualified than himself to vote on the many important and difficult questions that would arise in the progress of the institution; and his only desire was to see the University flourish and answer the expectations of the country. I availed myself of the acquaintance I have with the Governor and with a member of the Council, who spoke to me on the subject, to express my deep conviction of the application of such observations to myself; and to assure them that any little zeal & activity which I had may have heretofore discovered sprang from no interested motive, and must not weigh a feather in the scale of appointment. I beseeched them to look abroad, and select men calculated to give you efficient co-operation & to have weight with future legislatures. They have thought proper notwithstanding to put Genl Cocke & myself on the list. I recommended very earnestly the appointment of mr Johnson. Indeed  Situated as I was, it was a subject in which I did not wish to interfere: but as I was consulted in regard to the Valley, I urged the appointment of mr Johnson as a point of importance. He has treated your name with great respect & deference throughout our contests for the Site, and that question being determined, he will go on with you in future. No man on the other side of the Ridge could have as much influence in breaking down future opposition from that Quarter of the State. I was consulted as to the Quarter of Winchester, and recommended Tucker, Carr, Hoomes, &c &. They were all inadmissable—every distinguished character in that part of the state was objected to, either as holding the office of Judge; or as being a member of Congress; or as being a Federalist. Having appointed Taylor and Breckenridge, the Executive were not disposed to select another from that party. Their policy differed in some degree from that which Mr  told me I was told you preferred; which was to select the Visitors from the neighbouring counties. They preferred to take a majority from the vicinity and the rest from a distance. Genl Taylor will scarcely accept the appointment. He was put in out of deference to the lower parts of the state. The 4th or last monday in March is fixed on for the first meeting of the Visitors. I hope it will not be necessary for me to come to any intermediate meeting of the Visitors of the Central College, as I should fear the effects of the keen air of the mountains at an earlier period than the latter part of March. My health is greatly improved, and the only thing now necessary to my entire reestablishment is to avoid the exposure of my Lungs to keen air, or unusual exertion. I regretted exceedingly that a report has prevailed in the circle of the members that I was to go to Europe in pursuit of professors: inasmuch as it enabled my opponents to ascribe to me personal views, and to injure me with illiterate men, who are as ignorant of my real motives on this occasion, as they are of the nature and  responsability of the agency in question. To one or two of my friends I shall state the substance of the communications that passed between you & myself in regard to this subject. I deem it unnecessary to consider this proposition again, inasmuch as the deficiency of the appropriation will necessarily defer any such measure for the present. Viewing the whole ground, I consider it as good policy to employ all the funds for some time in building, and not to put the Institution into operation, till sufficient buildings shall be ready arrangements shall have been made for a brilliant commencement. Suffice it to say, for the present, that the appointment I now hold, I regard as the highest honor ever conferred on me, and that I shall look far around for the means of its duly fulfilling the duties it imposes. But in this pursuit, I shall look up to you as my principal guide & support. My prayers fervent wishes for the entire restoration & long continuance of your health continue invariable.   Faithfully yours
            
              Joseph C. Cabell
            
          
          
            P.S. Since writing the preceding letter, I have conversed with another friend, and from the representations made by him, I am induced to doubt whether the wicked construction stated above to have been placed upon my conduct extends to many persons. In the heat of the conflict aspersions were thrown out on both sides. Time dissipates these mists of prejudice: and upon this subject I now feel relieved.
            Mr Taylor of Chesterfield thinks the House of Delegates will not consent to repeal the additional $20,000, appropriated for the education of the poor. Even should this temper continue, the appropriation for the University will not be endangered, as it may be drawn at any time of the year.
            It is of the utmost importance for the friends of the University to procure the election of able & liberal men to the next assembly. Genl Tucker will be a valuable accession to the Senate.
          
        